DETAILED ACTION
Election/Restrictions
	Applicant’s election of species filed November 23, 2021 is acknowledged.  Claims 96-97 are withdrawn from consideration being directed to non-elected subject matter.

Claims Summary
	Claim 82 and its dependent embodiments are directed to an immunological composition comprising a nucleic acid molecule comprising a nucleotide sequence encoding a Mayaro virus (MAYV) antigen.  The antigen comprises E1, E2, E3 and 6K (claim 83).  The antigen comprises the amino acid sequence SEQ ID NO: 116 (993 amino acids), or a sequence that is at least 90% identical, or a fragment thereof (claim 84).  SEQ ID NO: 116 comprising E1, E2, E3, 6K, and a heterologous sequence, SEQ ID NO: 126, which represents a furin protease sequence.  The nucleotide encoding SEQ ID NO: 116 comprises SEQ ID NO: 117 (2979 nucleotides, a consensus sequence derived by Applicant) or a sequence that is at least 90% identical, or a fragment thereof (claim 85).  The composition further comprises nucleic acid sequences that encode one or more of IL-12, IL-15 and IL-28 (claim 86).  In another embodiment, the MAYV antigen is linked to an IgE leader sequence (claim 86).  Also claimed is a method of inducing an immune response by administering the immunological composition to an individual in an amount effective to induce an immune response (claim 87).  Also claimed is a method of preventing or treating a disease in a subject (claim 100), wherein the disease is a MAYV infection (claim 101).
	Claim 88 and its dependent embodiments are directed to a nucleic acid molecule comprising SEQ ID NO: 117 (E1, E2, E3 and 6K (claim 90)), or a sequence that is at least 90% identical.  The nucleic acid molecule further comprises a cleavage domain, an expression vector, 
	Claim 93 is directed to a protein comprising SEQ ID NO: 116, or an amino acid sequence at least 90% identical.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 82-84 and 93 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature (product of nature) without significantly more.  The claims recite an immunological composition comprising a nucleic acid molecule comprising a nucleotide sequence encoding a MAYV antigen (claim 82), wherein the antigen comprises E1, E2, E3 and 6K (claim 83), comprising a fragment of SEQ ID NO: 116, an amino acid sequence that is 90% identical or greater to SEQ ID NO: 116, and a fragment thereof (claim 84).  Claim 93 is directed to a protein comprising an amino acid sequence that is 90% identical or greater to SEQ ID NO: 116. 
A nucleic acid molecule comprising a nucleotide sequence encoding MAYV E1, E2, E3 and 6K is a product of nature judicial exception (claims 82-83).  The claimed nucleic acid 
A nucleic acid molecule encoding an amino acid sequence comprising a fragment of SEQ ID NO: 116 (claim 84), an amino acid sequence that is 90% identical or greater to SEQ ID NO: 116, or a protein comprising such (claims 84 and 93, respectively), and a fragment thereof (claim 84), are product of nature judicial exceptions.  SEQ ID NO: 116 represents MAYV E1, E2, E3 and 6K, and additionally, a heterologous furin protease sequence, RGRKRRS (instant SEQ ID NO: 126).  Since the claims encompass fragments of SEQ ID NO: 116, variants within 90% identity, as well as fragments thereof, the nucleotide sequence encoding the claimed amino acid sequences and proteins are not markedly different from the products’ naturally occurring counterparts in their natural state because they convey the same genetic or amino acid information.  
These judicial exceptions are not integrated into a practical application because their presence in a composition does not add a meaningful limitation as it is merely a nominal component of the claims, and is nothing more than an attempt to generally link the products of nature to an environment. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the products’ presence in a composition is routine and conventional in the art of nucleotide sequence (see US 2014/0170186 A1, page 2, paragraph [0048], [0170]-[0171] and [0235], describing a vector comprising a sequence encoding MAYV E1, E2, E3 and 6K that is expressed in a cell).
	Therefore, the claimed embodiments are directed to a judicial exception without significantly more and are thus patent ineligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 94, 95 and 99-101 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of inducing an immune response to MAYV, does not reasonably provide enablement for a method of preventing or treating any disease, or specifically MAYV infection, or inducing an immune response that is persistent, immediate or systemic.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The breadth of claims 94 and 100 encompasses the prevention of any disease in any subject by administering a MAYV DNA construct comprising E1, E2, E3 and 6K, as well as the treatment of any disease in any subject, which means that an existing disease is ameliorated.  The breadth of claims 95 and 101 encompasses the prevention of MAYV infection in any subject by administering a MAYV DNA construct comprising E1, E2, E3 and 6K, as well as the treatment of MAYV infection in any subject, which means that an existing infection is ameliorated.  The breadth of claim 99 encompasses the induction of an immune response in any subject that is persistent, immediate and systemic.  

The specification’s guidance is directed to a DNA construct comprising a consensus sequence that Applicant derived from MAYV E1, E2, E3 and 6K (see page 92 of the specification), which is immunogenic and protective against challenge in mice, as shown in the working examples (see pages 93 and 96).  No treatment experiments appear to have been performed.  No reports of persistent, immediate or systemic immunity appear to have been provided that would correlate to human immunity.  Applicant notes that there are no precise correlates of protection, and that neutralizing antibodies responses do not readily correspond to protection (see page 98).  
Applicant’s own work published in the non-patent literature, Choi et al. (PLoS Neglected Tropical Diseases, 2019, 13(2):e0007042, 21 pages), reports on the same work disclosed in the specification and the same conclusion that further testing is required to determine the efficacy of the DNA construct in humans, which speaks to a low level of predictability.
Therefore, in view of the breadth of the claims, the nature of the invention, the limited guidance and working examples, the state of the art, and the low level of predictability, it would require undue experimentation to practice the claimed methods.
Amendment of the claims according to the following would overcome this rejection:
Claims 94, 95, 100 and 101: Replace methods of preventing/treating with methods of inducing an immune response against MAYV.
Claim 99: Remove language regarding persistent, immediate and systemic immunity.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 93 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Auguste et al. (Emerging Infectious Diseases, October 2015, 21(10):1742-1750, “Auguste”), evidenced by GenBank ALI88617.1 (October 14, 2015).  Claim 93 is directed to a protein comprising SEQ ID NO: 116, or an amino acid sequence at least 90% identical.
Auguste discloses the characterization of a MAYV strain, represented in GenBank ALI88617.1.  On the following page, there is an alignment of Applicant’s SEQ ID NO: 116 (“Qy”) with GenBank ALI88617.1 (“Db”), showing greater than 90% identity.  The portion that is not identical is a furin protease sequence, RGRKRRS (instant SEQ ID NO: 126).

    PNG
    media_image1.png
    942
    559
    media_image1.png
    Greyscale

s 82, 83, 87, 100 and 101 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nabel et al. (US 2014/0170186 A1, “Nabel”).  The claims are summarized above and correlated to the teachings of the prior art in bold font.
Nabel discloses a vector comprising a sequence encoding MAYV E1, E2, E3 and 6K (claim 83) that is expressed in a mammalian cell, on page 2, paragraph [0048] and [0170]-[0171].  DNA vaccines are contemplated (see page 13, paragraph [0168]), which are immunological compositions (claim 82) intended for administration to induce an immune response and intended for improvement of symptoms (treatment) (see page 20, paragraphs [0235] and [0252] and [0269]) (claims 87, 100 and 101).  Therefore, the claimed subject matter is anticipated by the prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
84 is rejected under 35 U.S.C. 103 as being unpatentable over Nabel et al. (US 2014/0170186 A1, “Nabel”) as applied to claims 82 and 83 above, and further in view of 
Auguste et al. (Emerging Infectious Diseases, October 2015, 21(10):1742-1750, “Auguste”), evidenced by GenBank ALI88617.1 (October 14, 2015).  Claim 84 is directed to an embodiment wherein the amino acid sequence is a fragment of SEQ ID NO: 116, 90% identical or greater to SEQ ID NO: 116, or a fragment thereof.  
	The teachings of Nabel are outlined above, however, Nabel does not suggest a sequence that comprises SEQ ID NO: 116.  However, it would have been obvious to have selected any known MAYV sequence for Nabel’s construct with a reasonable expectation of success.  Auguste discloses the characterization MAYV strains isolated from human patients, one of which is represented in GenBank ALI88617.1 (see Auguste, Table 1, BeH343148 strain).  On one of the above pages of this Office Action, there is an alignment of Applicant’s SEQ ID NO: 116 (“Qy”) with GenBank ALI88617.1 (“Db”), showing greater than 90% identity.  One would have been motivated to select any strain known to be pathogenic in humans to design a construct to induce immunity with a reasonable expectation of success.  Therefore, the claimed embodiments would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim 86 is rejected under 35 U.S.C. 103 as being unpatentable over Nabel et al. (US 2014/0170186 A1, “Nabel”).  Claim 86 is directed to an embodiment wherein the composition further comprises nucleic acid sequences that encode one or more of the following:  IL-12, IL-15 and IL-28.
Nabel additionally discloses that an adjuvant, such as an interleukin, IL-12, is administered as an expression vector in the same formulation as the VLP composition (see page 

Conclusion
No claim is allowed.
Claims 85, 88-92 and 98 are free of the prior art of record because SEQ ID NO: 117 is novel and unobvious.  Claim 85 is objected to for being dependent on a rejected claim.  Claims 85, 88-92 and 98 are objected to for reciting non-elected subject matter.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STACY B CHEN/Primary Examiner, Art Unit 1648